Third District Court of Appeal
                               State of Florida

                        Opinion filed December 19, 2018.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                                No. 3D18-875
                         Lower Tribunal No. 15-16487
                             ________________


                Progressive Waste Solutions of FL., Inc.,
                                    Appellant,

                                        vs.

                                Tavares Britt,
                                    Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Michael A. Hanzman, Judge.

      Baker & Hostetler LLP, and Robert W. Thielhelm, Jr., and Robert D. Sowell
(Orlando), for appellant.

     Goldberg and Hirsh, P.A., and Jeffrey S. Hirsh; Akerman LLP, and Gerald
B. Cope, Jr., Michael B. Chavies, Ilana Tabacinic, and Naim S. Surgeon; Payer &
Associates, and James D. Payer, for appellee.


Before EMAS, FERNANDEZ, and LOGUE, JJ.

      PER CURIAM.
      Affirmed. Given the actual notice Appellant received of the pending lawsuit

and various critical proceedings therein, including the notice of trial, and the fact

that there was no contact between Appellant and Appellee’s counsel regarding

Appellant’s claim against Appellee, we find this case clearly distinguishable from

M.W. v. SPCP Group V, LLC, 163 So. 3d 518, 522 (Fla. 3d DCA 2015), and

affirm because the judgment was therefore not void under the authority of Bank of

New York Mellon v. Condominium Association of La Mer Estates, Inc., 175 So.

3d 282, 285 (Fla. 2015) (quoting Curbelo v. Ullman, 571 So. 2d 443, 445 (Fla.

1990) (“It is well settled that where a court is legally organized and has jurisdiction

of the subject matter and the adverse parties are given an opportunity to be heard,

then errors, irregularities or wrongdoing in proceedings, short of illegal deprivation

of opportunity to be heard, will not render the judgment void.”)).




                                          2